The plaintiffs in this action seek to recover one year's rent of certain premises leased by their testator to the defendants as a stable, by a verbal agreement for the term of three years. The stable was occupied by the defendants several months during the first year of the term, and the rent for that year was paid in full. Before the end of the first year, the defendants left the stable, and have not since had any occupation thereof.
The referee, before whom the case was tried, found that the contract was void, but held that the defendants were liable for use and occupation, as their servants had locked up the stable when they left it, and had not returned the key to the plaintiffs' testator, the owner of the premises. *Page 292 
The General Term of the Supreme Court in the seventh district, on appeal, reversed the judgment rendered on the report of the referee, and ordered a new trial, with costs to abide the event. The plaintiffs have appealed therefrom to this court, and have stipulated that an absolute judgment be rendered against them, if the order appealed from be affirmed.
There was no valid contract between these parties. The plaintiffs could recover only in case the defendants occupied the premises. There was no use or occupation after the time for which the defendants paid the rent.
The delivery of the key by one servant to a third party to be handed to some other servant of the defendants, is quite insufficient to constitute any use or occupation. The disposition of the key does not appear to have been made by any authority from the defendants, but if it had been, it would have fallen short, in my opinion, of proving an occupation.
In the case of Little v. Martin (3 Wend., 219), cited by the plaintiffs, the judge says, "That taking the key andentering into the premises without a continued actual possession, would be a sufficient use and occupation to enable the plaintiff to recover." Stress must be laid in that case upon the entry by the tenant, so as to constitute a valid hiring for one year.
In the case of Westlake v. De Graw (25 Wend., 669), there was a valid agreement, and the tenant was held liable for rent, although he had ceased to occupy the premises. These authorities do not sustain the plaintiffs' case. Here, as before observed, there was no valid agreement, and the plaintiffs must prove use and occupation, or they fail to make a case. Unlike the case ofLittle v. Martin, there was no entry by the tenant after the year for which the rent was paid.
The judgment of the General Term should be affirmed with costs.
PORTER and MORGAN, JJ., also dissented.
Judgment affirmed. *Page 293